Case 2:19-cv-01009-RJS-JCB Document 38 Filed 02/12/21 PageID.254 Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT

                                      DISTRICT OF UTAH


    CHRISTOPHER SIMMLER,                                  MEMORANDUM DECISION
                                                              AND ORDER
                    Plaintiff,
                                                        Case No. 2:19-cv-01009-RJS-JCB
    v.

    SEAN D. REYES, et al.,                            Chief District Judge Robert J. Shelby

                    Defendants.                        Magistrate Judge Jared C. Bennett


         Chief District Judge Robert J. Shelby referred this case to Magistrate Judge Paul M.

Warner under 28 U.S.C. § 636(b)(1)(B). 1 Due to Judge Warner’s retirement, this case is now

referred to Magistrate Judge Jared C. Bennett. 2 Before the court are: (1) Defendants State of

Utah, Sean D. Reyes, and Tyson Downey’s (collectively, “Defendants”) motion to strike a

sur-reply filed by Plaintiff Christopher Simmler (“Mr. Simmler”); 3 (2) Mr. Simmler’s motion for

leave to file a sur-reply; 4 and (3) Mr. Simmler’s motion for oral argument on Defendants’ motion

to dismiss.5 The court addresses the motions in turn below. Based upon the following analysis,

Defendants’ motion to strike Mr. Simmler’s sur-reply is granted, Mr. Simmler’s motion for leave



1
    ECF Nos. 5-6.
2
    ECF No. 21.
3
    ECF No. 31.
4
    ECF No. 35.
5
    ECF No. 34.
Case 2:19-cv-01009-RJS-JCB Document 38 Filed 02/12/21 PageID.255 Page 2 of 5




to file a sur-reply is denied, and Mr. Simmler’s motion for oral argument on Defendants’ motion

to dismiss is denied.

                                             ANALYSIS

I.       Defendants’ Motion to Strike Mr. Simmler’s Sur-Reply Is Granted.

         Where, as here, a defendant files motion to dismiss is filed under Fed. R. Civ. P. 12(b),

the plaintiff is permitted to file a memorandum in opposition to the motion, and the defendant is

allowed to file a reply memorandum. DUCivR 7-1(b)(2)(A). DUCivR 7-1(b)(2)(A) states that

“[n]o additional memoranda will be considered without leave of court.”

         On September 17, 2020, after briefing on Defendants’ motion to dismiss was complete,

Mr. Simmler filed, without leave of court, a sur-reply on that motion.6 Defendants move to

strike that sur-reply under DUCivR 7-1(b)(2)(A).

         Given that Mr. Simmmler did not obtain leave of court prior to filing his sur-reply, the

court must strike it. This is true even though Mr. Simmler is proceeding pro se in this case, as he

still must comply with all relevant procedural rules. See, e.g., Ogden v. San Juan Cnty., 32 F.3d

452, 455 (10th Cir. 1994) (“[P]ro se status does not excuse the obligation of any litigant to

comply with the fundamental requirements of the Federal Rules of Civil and Appellate

Procedure.”); Nielsen v. Price, 17 F.3d 1276, 1277 (10th Cir. 1994) (“This court has repeatedly

insisted that pro se parties ‘follow the same rules of procedure that govern other litigants.’”)

(quoting Green v. Dorrell, 969 F.2d 915, 917 (10th Cir. 1992)). Therefore, Defendants’ motion

to strike is granted. The Clerk of the Court is ordered to strike Mr. Simmler’s sur-reply.



6
    ECF No. 30.

                                                  2
Case 2:19-cv-01009-RJS-JCB Document 38 Filed 02/12/21 PageID.256 Page 3 of 5




II.    Mr. Simmler’s Motion for Leave to File a Sur-Reply Is Denied.

       On October 13, 2020, presumably in response to Defendants’ motion to strike, Mr.

Simmler filed a motion for leave to file a sur-reply on Defendants’ motion to dismiss. A

sur-reply is typically appropriate only when new material is raised for the first time in a reply

brief. See, e.g., Green v. N.M., 420 F.3d 1189, 1196 (10th Cir. 2005); see also Locke v. Grady

Cty., 437 F. App’x 626, 633 (10th Cir. 2011). Here, the court concludes that Mr. Simmler has not

demonstrated that a sur-reply is appropriate. Although he makes the conclusory claim that

Defendants’ reply in support of their motion to dismiss contains new material, he ignores the fact

that any such new material rebuts matters he raised in his opposition memorandum. Defendants

were permitted to include that material in their reply. DUCivR 7-1(b)(2)(A) (providing that a

reply memorandum in support of a motion to dismiss is “limited to rebuttal of matters raised in

the memorandum in opposition”). For those reasons, Mr. Simmler’s motion for leave to file a

sur-reply is denied.

III.   Mr. Simmler’s Motion for Oral Argument Is Denied.

       Mr. Simmler moves the court for oral argument on Defendants’ motion to dismiss. For

the following reasons, that motion is denied.

       Under DUCivR 7-1(f), a request for oral argument on a motion will be granted only “on

good cause shown.” “Otherwise, motions are to be submitted to and will be determined by the

court on the written memoranda of the parties.” DUCivR 7-1(f). Here, Mr. Simmler contends

that oral argument is necessary because he “cannot sufficiently exert his position and address




                                                  3
Case 2:19-cv-01009-RJS-JCB Document 38 Filed 02/12/21 PageID.257 Page 4 of 5




Defendants’ points within the confines of written allowance and absence of oral disclosure.” 7

However, other than making that conclusory statement, Mr. Simmler does not provide any

argument as to why he is unable to sufficiently present his arguments by way of his written

submissions. Furthermore, the court is not persuaded that oral argument would be beneficial to

the court in deciding Defendants’ motion to dismiss. Thus, the court concludes that Mr. Simmler

has not demonstrated good cause to support his motion for oral argument and, therefore, that

motion is denied.

                                                 ORDER

         Based upon the foregoing, IT IS HEREBY ORDERED:

         1.        Defendants’ motion to strike Mr. Simmler’s sur-reply 8 is GRANTED. The Clerk

                   of the Court is ordered to strike Mr. Simmler’s sur-reply. 9

         2.        Mr. Simmler’s motion for leave to file a sur-reply on Defendants’ motion to

                   dismiss 10 is DENIED.

         3.        Mr. Simmler’s motion for oral argument on Defendants’ motion to dismiss 11 is

                   DENIED.




7
    ECF No. 34 at 1.
8
    ECF No. 31.
9
    ECF No. 30.
10
     ECF No. 35.
11
     ECF No. 34.

                                                     4
Case 2:19-cv-01009-RJS-JCB Document 38 Filed 02/12/21 PageID.258 Page 5 of 5




      IT IS SO ORDERED.

      DATED February 12, 2021.

                                   BY THE COURT:




                                   JARED C. BENNETT
                                   United States Magistrate Judge




                                      5
